UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05099 Pioneer Money Market Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer U.S. Government Money Market Fund Schedule of Investments 3/31/2016 (Unaudited) Principal Amount ($) Floating Rate (b) (unaudited) Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 59.1% Fannie Mae Discount Notes, 7/6/16 (c) $ Federal Farm Credit Banks, Floating Rate Note, 1/30/17 Federal Farm Credit Banks, Floating Rate Note, 11/7/16 Federal Farm Credit Banks, Floating Rate Note, 12/19/16 Federal Farm Credit Banks, Floating Rate Note, 2/21/17 Federal Farm Credit Banks, Floating Rate Note, 2/27/17 Federal Farm Credit Banks, Floating Rate Note, 3/27/17 Federal Farm Credit Banks, Floating Rate Note, 4/11/16 Federal Farm Credit Banks, Floating Rate Note, 4/28/17 Federal Farm Credit Banks, Floating Rate Note, 5/6/16 (c) Federal Farm Credit Banks, Floating Rate Note, 5/8/17 Federal Farm Credit Banks, Floating Rate Note, 7/20/16 Federal Farm Credit Banks, Floating Rate Note, 9/14/16 Federal Farm Credit Banks, Floating Rate Note, 9/19/16 Federal Home Loan Bank Discount Notes, 4/13/16 (c) Federal Home Loan Bank Discount Notes, 4/7/16 (c) Federal Home Loan Banks, 0.25%, 4/29/16 Federal Home Loan Banks, Floating Rate Note, 1/17/17 Federal Home Loan Banks, Floating Rate Note, 1/23/17 Federal Home Loan Banks, Floating Rate Note, 10/19/16 Federal Home Loan Banks, Floating Rate Note, 2/7/17 Federal Home Loan Banks, Floating Rate Note, 6/22/16 Federal Home Loan Banks, Floating Rate Note, 7/13/16 Federal Home Loan Banks, Floating Rate Note, 7/27/17 Federal Home Loan Banks, Floating Rate Note, 8/17/16 Federal Home Loan Banks, Floating Rate Note, 8/26/16 Federal Home Loan Mortgage Corp., 0.5%, 5/13/16 Federal Home Loan Mortgage Corp., 0.65%, 9/29/16 Federal Home Loan Mortgage Corp., 2.5%, 5/27/16 Federal Home Loan Mortgage Corp., Floating Rate Note, 11/14/16 Federal Home Loan Mortgage Corp., Floating Rate Note, 7/21/17 Federal National Mortgage Association, Floating Rate Note, 1/26/17 Federal National Mortgage Association, Floating Rate Note, 10/21/16 Federal National Mortgage Association, Floating Rate Note, 10/3/16 Federal National Mortgage Association, Floating Rate Note, 4/1/16 Federal National Mortgage Association, Floating Rate Note, 7/25/16 Federal National Mortgage Association, Floating Rate Note, 8/15/16 Federal National Mortgage Association, Floating Rate Note, 8/16/16 Federal National Mortgage Association, Floating Rate Note, 8/26/16 U.S. Treasury Bills, 4/28/16 (c) U.S. Treasury Bills, 5/12/16 (c) U.S. Treasury Bills, 5/5/16 (c) U.S. Treasury Bills, 6/16/16 (c) U.S. Treasury Bills, 6/2/16 (c) U.S. Treasury Bills, 6/23/16 (c) U.S. Treasury Bills, 6/30/16 (c) U.S. Treasury Bills, 7/21/16 (c) U.S. Treasury Bills, 7/28/16 (c) U.S. Treasury Bills, 7/7/16 (c) U.S. Treasury Note, Floating Rate Note, 1/31/17 U.S. Treasury Note, Floating Rate Note, 10/31/16 U.S. Treasury Note, Floating Rate Note, 10/31/17 U.S. Treasury Note, Floating Rate Note, 4/30/16 U.S. Treasury Note, Floating Rate Note, 4/30/17 U.S. Treasury Note, Floating Rate Note, 7/31/16 U.S. Treasury Note, Floating Rate Note, 7/31/17 U.S. Treasury Notes, 0.5%, 8/31/16 U.S. Treasury Notes, 1.5%, 7/31/16 United States Treasury Floating Rate Note, Floating Rate Note, 1/31/18 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $190,603,241) $ TEMPORARY CASH INVESTMENTS - 20.9% Repurchase Agreements - 20.9% Bank of Nova Scotia, 0.32%, dated 3/31/16 plus accrued interest on 4/1/16 collateralized by the following: $3,012,738 Freddie Mac Giant, 3% -4%, 3/1/29 - 8/1/44 $1,722 Federal Home Loan Mortgage Corp, 2.898%, 8/1/44 $928,832 Federal National Mortgage Association (ARM), 2.794% - 3.219%, 4/1/41 - 4/1/42 $13,798,576 Federal National Mortgage Association, 3% - 4%, 11/1/32 - 11/1/45 $5,147,137 Ginnie Mae, 4%, 11/15/41 - 11/20/45 $ RBC Capital Markets LLC, 0.28%, dated 3/31/16 plus accrued interest on 4/1/16 collateralized by the following: $1,524,833 Freddie Mac Giant, 4%, 2/1/46 $890,738 Federal Home Loan Mortgage Corp, 2.192% - 3.384%, 3/1/40 - 5/1/45 $10,200,282 Federal National Mortgage Association (ARM), 2.022% - 4.867%, 11/1/27 - 11/1/45 $10,272,949 Federal National Mortgage Association, 3.0% - 4.0%, 2/1/28 - 3/1/46 TD Securities USA LLC, 0.30%, dated 3/31/16 plus accrued interest on 4/1/16 collateralized by the following: $5,885,596 Freddie Mac Giant, 3.0%, 10/1/29 - 8/1/43 $17,003,204 Federal National Mortgage Association, 2.5%, 1/1/28 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $67,320,000) $ TOTAL INVESTMENT IN SECURITIES - 80.0% (Cost $257,923,241) (a) $ OTHER ASSETS & LIABILITIES - 20.0% $ TOTAL NET ASSETS - 100.0% $ (a) At March 31, 2016, cost for federal income tax purposes was $257,923,241. (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security issued with a zero coupon. Income is recognized through accretion of discount. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of March 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total U.S. Government and Agency Obligations $
